Title: To Alexander Hamilton from James McHenry, 28 November 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir.
            War department November 28. 1799.
          
          I have received your letter of the 25 instant enclosing one from Major Huntington in which he offers the resignation of his Commission.
          You will be pleased to inform Major Huntington that the President accepts his resignation, but at the same time regrets that any circumstances should deprive the Army of his services.
          I have not yet received the arrangement of the relative rank of the Captains and Subalterns of the thirteenth regiment—of course I am unacquainted with the name of the person who is to succeed Major Huntington.
          I am Sir with great respect Your obed. Servant
          
            James McHenry
          
          Major Genl. Hamilton
        